MEMORANDUM **
Pepi Schafler appeals pro se the Bankruptcy Appellate Panel (“BAP”) decision affirming a bankruptcy court’s contempt order. We have jurisdiction under 28 U.S.C. § 158(d). We review for abuse of discretion the BAP’s summary affirmance as a sanction for procedural deficiencies. Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir.2003). We affirm.
Prior to setting a briefing schedule, the BAP issued two orders instructing Schafler to order bankruptcy court transcripts to complete her record on appeal; the second order expressly warned her that failure to submit transcripts could result in affirmance. Yet, Schafler failed to provide the BAP with any transcripts. In its decision affirming the bankruptcy court, the BAP noted that, because Schafler had not provided the transcript of the hearing on the motion for contempt, “[w]e are provided no basis on which we can discern how the bankruptcy court exercised its discretion in the ... contempt hearing.” Under these circumstances, the BAP did not abuse its discretion in affirming based on the inadequacy of the record. See id. at 1190-91.
Schafler’s remaining contentions lack merit.
Schafler’s pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.